                         Case 2:21-cv-00439-JAD-NJK Document 5
                                                             4 Filed 03/23/21
                                                                     03/22/21 Page 1 of 2




                     1   Kirsten A. Milton
                         Nevada State Bar No. 14401
                     2   Daniel I. Aquino
                         Nevada State Bar No. 12682
                     3   JACKSON LEWIS P.C.
                         300 S. Fourth Street, Suite 900
                     4   Las Vegas, Nevada 89101
                         Tel: (702) 921-2460
                     5   Email: kirsten.milton@jacksonlewis.com
                                 daniel.aquino@jacksonlewis.com
                     6
                         Attorneys for Defendant
                     7   Wyndham Vacation Ownership, Inc.

                     8
                                                      UNITED STATES DISTRICT COURT
                     9
                                                             DISTRICT OF NEVADA
                10
                11       ROBERT GARIBAY, on behalf of himself
                         and all others similarly situated,
                12                                                           Case No. 2:21-cv-00439-JAD-NJK
                                        Plaintiff,
                13
                                 vs.
                14                                                           STIPULATION AND ORDER TO
                         WYNDHAM VACATION OWNERSHIP                          EXTEND DEADLINE FOR
                15       INC.; and DOES I through 50, inclusive,             DEFENDANT TO FILE A RESPONSE
                                                                             TO PLAINTIFF’S COMPLAINT
                16                      Defendants.
                17
                18              Defendant Wyndham Vacation Ownership, Inc. (incorrectly identified as “Wyndham
                19       Vacation Ownership Inc.”) by and through its counsel, Jackson Lewis P.C., and Plaintiff Robert
                20       Garibay (“Plaintiff”) by and through his counsel, Thierman Buck LLP and Gabroy Law Offices,
                21       hereby stipulate and agree to extend the time for Defendant to file an answer or otherwise respond
                22       to Plaintiff’s Complaint. Defendant was served on February 25, 2021 with a copy of the
                23       Complaint filed in State Court, and filed a Notice of Removal on March 17, 2021. ECF No. 1.
                24       Defendant’s response to Plaintiff’s Complaint is due on March 24, 2021. Plaintiff and Defendant
                25       have agreed to an extension of time for Defendant to file a response to the Complaint to allow
                26       defense counsel sufficient time to investigate the allegations of the Complaint.
                27              Defendant shall, therefore, have a twenty-one (21) day extension up to and including April
                28       14, 2021, to file a responsive pleading to Plaintiff’s Complaint.

Jackson Lewis P.C.
    Las Vegas
                         Case 2:21-cv-00439-JAD-NJK Document 5
                                                             4 Filed 03/23/21
                                                                     03/22/21 Page 2 of 2




                     1            This stipulation and order is sought in good faith and not for the purpose of delay. No

                     2   prior request for any extension of time has been made.

                     3            Dated this 22nd day of March, 2021.

                     4   JACKSON LEWIS P.C.                                    THIERMAN BUCK LLP

                     5
                         /s/ Daniel I. Aquino                                  /s/ Joshua D. Buck
                     6   Kirsten A. Milton, Bar #14401                         Mark R. Thierman, Bar #8285
                         Daniel I. Aquino, Bar #12682                          Joshua D. Buck, Bar #12187
                     7   300 S. Fourth Street, Suite 900                       Leah L. Jones, Bar #13161
                         Las Vegas, Nevada 89101                               Joshua R. Hendrickson, Bar #12225
                     8                                                         7287 Lakeside Drive
                         Attorneys for Defendant                               Reno, Nevada 89511
                     9
                10                                                             Christian Gabroy, Bar #8805
                                                                               Kaine Messer, Bar #14240
                11                                                             GABROY LAW OFFICES
                                                                               170 South Green Valley Parkway, Suite 280
                12                                                             Henderson, Nevada 89012

                13                                                             Attorneys for Plaintiff

                14
                15
                16
                                                                IT IS SO ORDERED.
                17
                18
                                                                U.S. District Court Judge/Magistrate Judge
                19
                                                                Dated: March 23, 2021
                20
                21
                         4839-6310-7809, v. 1
                22
                23
                24
                25
                26
                27
                28
Jackson Lewis P.C.
                                                                           2
    Las Vegas
